 1
 2
 3
 4
 5
 6
 7                                       UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9
10
11
     ANNETTE PEARL SAUL,                                     ) Case No.: 1:17-cv-01744-BAM
12                                                           )
                      Plaintiff,                             ) ORDER REGARDING PLAINTIFF’S
13           v.                                              ) SOCIAL SECURITY COMPLAINT
                                                             )
14   NANCY A. BERRYHILL, Acting                              )
     Commissioner of Social Security,                        )
15                                                           )
16                    Defendant.                             )
                                                             )
17
18                                                    INTRODUCTION

19           Plaintiff Annette Pearl Saul (“Plaintiff”) seeks judicial review of a final decision of the

20   Commissioner of Social Security (“Commissioner”) denying her application for supplemental security

21   income (“SSI”) under Title XVI of the Social Security Act. The matter is currently before the Court on

22   the parties’ briefs, which were submitted, without oral argument, to Magistrate Judge Barbara A.

23   McAuliffe.1

24           Having considered the parties’ briefs, along with the entire record in this case, the Court finds

25   the decision of the Administrative Law Judge (“ALJ”) to be supported by substantial evidence in the

26
27
     1
             The parties consented to the jurisdiction of a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c)(1).
28   (Doc. Nos. 7, 8.)

                                                                  1
 1   record as a whole and based upon proper legal standards. Accordingly, this Court affirms the agency’s

 2   determination to deny benefits.

 3                                                  BACKGROUND

 4          On April 22, 2009, Plaintiff filed an application for SSI alleging disability beginning August 4,

 5   1989. AR 99-105.2 Plaintiff’s application was denied initially and on reconsideration and Plaintiff

 6   subsequently requested a hearing before an Administrative Law Judge (“ALJ”). AR 48-72. ALJ

 7   Susanne Lewald held a hearing on November 18, 2011, and issued an order denying benefits on January

 8   9, 2012. AR 16-41. The Appeals Council denied review. AR 4-6. After Plaintiff filed a complaint for

 9   judicial review, the parties stipulated to remand Plaintiff’s case for further administrative proceedings.

10   AR 428-441, 446-455. The ALJ held a second hearing on March 15, 2016, and issued an order dated

11   May 4, 2016, finding Plaintiff disabled as of February 27, 2013, but denying benefits prior to that date.

12   AR 346-409. The Appeals’ Council denied review and this appeal followed. AR 335-338.

13          Hearing Testimony

14          The ALJ held a hearing on March 15, 2016, in San Francisco, California. AR 369. Plaintiff

15   appeared by video from Bakersfield, California, and was represented by her attorney, Cyrus Safa. AR

16   369. Medical Experts (“ME”) Dr. Morton Tavel and Dr. William Debolt and Vocational Expert (“VE”)

17   Christopher Salvo also appeared. AR 369.

18          ME Dr. Tavel, a cardiologist, confined his testimony to cardiac issues. AR 372. Based on his

19   review of the medical record, Dr. Tavel opined that Plaintiff did not have a medically-determinable

20   cardiac impairment. AR 372. Specifically, Dr. Tavel explained that Plaintiff experienced one cardiac

21   event, which took place in March of 2012, and did not last twelve months or more. AR 372-374.

22          ME Dr. Debolt then testified that, based upon his review of the medical records, Plaintiff has

23   constant low-back pain, neck pain, arterial sclerotic heart disease, broad right femur, a current kidney

24   stone, and degenerative disc disease of the cervical and lumbar regions with radiculitis at the cervical

25   spine. AR 374-375. However, in Dr. Debolt’s opinion, none of these conditions either singly or in

26   combination met any of the relevant listings. AR 375-376. Specifically, Dr. Debolt considered listing

27
28   2
            References to the Administrative Record will be designated as “AR” followed by the appropriate page number.

                                                              2
 1   1.04 and found that it was not met. AR 376. Dr. Debolt nonetheless opined that Plaintiff had functional

 2   limitations with respect to her ability to perform work-related activities and could stand and walk for a

 3   cumulative total of six hours in an eight-hour day, sit for six hours in an eight-hour day, lift and/or carry

 4   ten pounds frequently and twenty pounds occasionally, never climb ladders or scaffolds, occasionally

 5   stoop, crouch, climb stairs, kneel, or crawl, could not reach overhead, and would have limited ability to

 6   work at heights and with heavy machinery. AR 376-378.

 7          In response to questions from Plaintiff’s attorney, Dr. Debolt testified that there were no physical

 8   findings or complaints of numbness or loss of feeling in Plaintiff’s hand, with the exception of lying in

 9   bed at night which was quickly relieved. AR 379. Plaintiff’s attorney questioned Dr. Debolt about the

10   lack of manipulative limitations in his recommendation and Dr. Debolt testified that Plaintiff’s grip

11   strength findings indicated that there was a slight impairment of muscle strength, which was assumedly

12   due to pain, but Plaintiff had seven other normal neurological examinations throughout the medical

13   record. AR 379-381. When asked about the clinical significance of Plaintiff’s bone scan showing

14   abnormal focal activity along the medial aspect of the right femoral diaphysis, Dr. Debolt testified that

15   he is not an orthopedist and was unsure if he could answer the question. AR 381-382. Dr. Debolt further

16   testified that Plaintiff’s EMG indicating lower velocity in her fingers signified that complaints of

17   numbness in the hand could be chronic or indicate that there was some slight abnormality in the sensory

18   function of the nerves, or it may have no clinical manifestation at all. AR 382-383.

19          Plaintiff testified that she was incarcerated prior to her application date and was released in

20   February of 2009. AR 384. Plaintiff experienced pain in her neck, back, leg, elbows, and hands while

21   she was incarcerated and was required to stay in the lower bunk because she was unable to climb up the

22   steps to the top bunk. AR 385. Plaintiff applied for work release but was not allowed to participate in

23   work programs while incarcerated due to her medical issues. AR 385-386.

24          Plaintiff further testified that her pain is more severe during the winter due to cold. AR 386.

25   She uses a cane frequently, although not every day. AR 386-387. Plaintiff sometimes uses an electric

26   cart to do her grocery shopping, particularly in large grocery stores, but can shop in smaller grocery

27   stores without the assistance of an electric cart if she is only purchasing a few items and leans on the

28   cart. AR 388-389. Plaintiff estimates that she can only lift up to ten pounds due to pain. AR 389.
                                                          3
 1          Within the last five to six years, Plaintiff has begun falling more frequently and has broken ribs

 2   as a result. AR 389. Plaintiff additionally has difficulty gripping and grasping in both hands and

 3   frequently drops items. AR 389-390. Plaintiff has pain primarily in her pinky and ring finger that

 4   extends up through her forearm and shoulder as well as stiffness in all fingers. AR 390-391. She has

 5   difficulty turning her neck both ways. AR 391. Plaintiff does not currently drive and does not have a

 6   driver’s license, although she previously had a driver’s license prior to her incarceration in 2009. AR

 7   391-392.

 8          Plaintiff is currently taking Norco for pain and was previously prescribed Vicodin. AR 392.

 9   Norco makes Plaintiff feel sick to her stomach and Vicodin made her drowsy. AR 392. When asked

10   about her daily activities, Plaintiff testified that she watches television. AR 393. Plaintiff can wash the

11   dishes for approximately five minutes before she must rest due to pain. AR 393. Plaintiff cannot

12   vacuum or do yardwork. AR 393, 395. Plaintiff’s pain symptoms worsen during winter due to the cold

13   and she experiences muscle spasms in her back, primarily in between her shoulder blades. AR 394.

14   Plaintiff lives alone in a one-story house. AR 394. She cooks her own meals, consisting primarily of

15   TV dinners and microwaveable items. AR 394. Plaintiff enjoys puzzles and her grandchildren come to

16   visit her on occasion. AR 395.

17          Plaintiff experiences pain and stiffness in her leg, back, neck, and arms if she sits for extended

18   periods of time. AR 395-396. She had a CT scan of her brain performed in February of 2015 which

19   revealed a potential tumor. AR 396. Although hospital notes from March of 2012 revealed Plaintiff

20   had previously used methamphetamine, Plaintiff testified that she no longer uses methamphetamine and

21   has not since that time, does not use any other drugs, and was previously an alcoholic but has not

22   consumed alcohol since 2009. AR 396-397.

23          In response to questioning from the ALJ, Plaintiff testified that she has not had any mental health

24   treatment other than a grief group that she previously attended. AR 397-398. The last job Plaintiff held

25   was performing in-home services for a few months in approximately 2000. AR 398. Plaintiff supports

26   herself with assistance from her mother and was previously receiving Aid to Families with Dependent

27   Children benefits while her son was at home, food stamps, and child support. AR 399. At the time of

28   the hearing, Plaintiff was 54 years old. AR 399.
                                                         4
 1          Following Plaintiff’s testimony, the ALJ elicited testimony from VE Christopher Salvo. The

 2   VE testified that Plaintiff had no past relevant work. AR 400-401. The ALJ also asked the VE

 3   hypothetical questions. AR 401-406. For the first hypothetical, the ALJ asked the VE to assume a

 4   person of the same age, education, and work background as Plaintiff. AR 401. This hypothetical person

 5   is able to sit up to four hours out of every eight hours, stand and/or walk up to four hours out of every

 6   eight hours, lift up to ten pounds occasionally and five pounds frequently, occasionally stoop, crouch,

 7   and climb stairs, never use ladders, ropers, or scaffolds, never reach overhead with the bilateral upper

 8   extremities, never work from unprotected heights, never work around hazardous equipment or

 9   machinery, and never be exposed to concentration of extreme cold. AR 401. The VE testified that there

10   would be jobs available as a final assembler, eyeglass frame inspector, lens inspector, addressor, or

11   small products assembler. AR 401-405. For the second hypothetical, the ALJ asked the VE to assume

12   that the person in the first hypothetical would require an assistive device such as a cane for walking long

13   distances or uneven terrain. AR 405-406. The VE testified that the same jobs identified in response to

14   the first hypothetical would be available. AR 406.

15          When questioned by Plaintiff’s attorney, the VE testified that each of the occupations identified

16   in response to the hypothetical questions posed by the ALJ has some level of reaching required but the

17   limitation of no overhead reaching bilaterally had no impact on the occupational numbers the VE

18   described. AR 406. The VE testified that his response was based upon talking to people who have done

19   the same type of work, employers, others who have worked as expert witnesses, vocational experts,

20   and/or rehabilitation counselors, as well as personal observation. AR 406-407. Additionally, the VE

21   testified regarding the sources from which he derived job numbers for the positions identified in

22   response to the ALJ’s hypotheticals. AR 407-408.

23          Medical Record

24          The relevant medical record was reviewed by the Court and will be referenced below as

25   necessary to the Court’s decision.

26          The ALJ’s Decision

27          Using the Social Security Administration’s five-step sequential evaluation process, the ALJ

28   determined that Plaintiff was not disabled under the Social Security Act prior to February 27, 2013, but
                                                          5
 1   became disabled on that date. AR 346-357. Specifically, the ALJ found that Plaintiff had not engaged

 2   in any substantial gainful activity since August 4, 1989, her alleged onset date. AR 349. Further, the

 3   ALJ identified degenerative disc disease of the cervical and lumbar spine, left ulnar neuropathy, status

 4   post right lower extremity fracture with rod placement, myofascial pain syndrome, and Takotsubo

 5   cardiomyopathy as severe impairments. AR 359-350. Nonetheless, the ALJ determined that, since the

 6   alleged onset date of August 4, 1989, Plaintiff did not have an impairment or combination of

 7   impairments that met or medically equaled the severity of one of the listed impairments. AR 350. Since

 8   August 4, 1989, Plaintiff had the residual functional capacity (“RFC”) to perform sedentary work with

 9   modifications of sitting up to four hours out of eight hours, standing and/or walking up to four hours out

10   of eight hours with a cane for long distances, lifting and/or carrying ten pounds occasionally and five

11   pounds frequently, never working from ladders, ropes, or scaffolds, occasionally stopping, crouching,

12   crawling, pushing, pulling, and climbing stairs, no overhead reaching bilaterally, no work from

13   unprotected heights or around hazardous equipment, and no exposure to extreme cold temperatures. AR

14   350-355.

15          The ALJ found that Plaintiff had no past relevant work and, prior to the established disability

16   onset date, Plaintiff was a younger individual aged 45-49. AR 355. On February 27, 2013, Plaintiff’s

17   age category changed to an individual closely approaching advanced age. AR 355. The ALJ further

18   found that Plaintiff has a limited education and is able to communicate in English.             AR 355.

19   Additionally, transferability of job skills was not an issue because Plaintiff had no past relevant work.

20   AR 355. Prior to February 27, 2013, the date Plaintiff’s age category changed, considering Plaintiff’s

21   age, education, work experience, and RFC, there were jobs that existed in significant numbers in the

22   national economy that Plaintiff could have performed. AR 355-356. However, beginning February 27,

23   2013, considering Plaintiff’s age, education, work experience, and RFC, there were no jobs that existed

24   in significant numbers in the national economy that Plaintiff could perform. AR 356. Thus, the ALJ

25   concluded that Plaintiff was not disabled prior to February 27, 2013, but became disabled on that date

26   and continued to be disabled through the date of the decision. AR 356. The ALJ further found Plaintiff’s

27   substance use disorder(s) to not be a contributing factor material to the determination of disability. AR

28   356.
                                                         6
 1                                          STANDARD OF REVIEW

 2            Disability Standard

 3            To qualify for benefits, a claimant must establish that he or she is unable to engage in substantial

 4   gainful activity due to a medically determinable physical or mental impairment which has lasted or can

 5   be expected to last for a continuous period of not less than twelve months. 42 U.S.C. § 1382c(a)(3)(A).

 6   A claimant must show that he or she has a physical or mental impairment of such severity that he or she

 7   is not only unable to do his or her previous work, but cannot, considering his or her age, education, and

 8   work experience, engage in any other kind of substantial gainful work which exists in the national

 9   economy. Quang Van Han v. Bowen, 882 F.2d 1453, 1456 (9th Cir. 1989). The burden is on the

10   claimant to establish disability. Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

11            Scope of Review

12            Congress has provided a limited scope of judicial review of the Commissioner’s decision to deny

13   benefits under the Act. In reviewing findings of fact with respect to such determinations, this Court

14   must determine whether the decision of the Commissioner is supported by substantial evidence. 42

15   U.S.C. § 405(g). Substantial evidence means “more than a mere scintilla,” Richardson v. Perales, 402

16   U.S. 389, 402 (1971), but less than a preponderance. Sorenson v. Weinberger, 514 F.2d 1112, 1119, n.

17   10 (9th Cir. 1975). It is “such relevant evidence as a reasonable mind might accept as adequate to

18   support a conclusion.” Richardson, 402 U.S. at 401. This Court must consider both the evidence that

19   supports and the evidence that detracts from the Commissioner’s conclusion. Jones v. Heckler, 760

20   F.2d 993, 995 (9th Cir. 1985). In weighing the evidence and making findings, the Commissioner must

21   apply the proper legal standards. E.g., Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988). This

22   Court must therefore uphold the Commissioner’s determination that a claimant is not disabled if the

23   Commissioner applied the proper legal standards, and if the Commissioner’s findings are supported by

24   substantial evidence. See Sanchez v. Sec’y of Health and Human Serv., 812 F.2d 509, 510 (9th Cir.

25   1987).

26
27
28
                                                           7
 1                                                        DISCUSSION3

 2            Plaintiff’s sole issue on appeal is that the ALJ erred in evaluating the opinion of Plaintiff’s

 3   treating physician, Robert Wolney, M.D. (Doc. No. 18 at 7-12.) Plaintiff requests a direct award of

 4   benefits or, in the alternative, a remand for further proceedings. (Doc. No. 18 at 12.)

 5            Cases in this circuit identify three types of physicians: (1) those who treat the claimant (treating

 6   physicians); (2) those who examine but do not treat the claimant (examining physicians); and (3) those

 7   who neither examine nor treat the claimant (nonexamining physicians). Lester v. Chater, 81 F.3d 821,

 8   830 (9th Cir. 1995). Generally, the opinions of treating physicians are entitled to the most weight, while

 9   the opinions of examining physicians are entitled to more weight than the opinions of nonexamining

10   physicians. Id. This is because a treating doctor is employed to cure and has a greater opportunity to

11   know and observe the patient as an individual. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996);

12   Bates v. Sullivan, 894 F.2d 1059, 1063 (9th Cir. 1990). Where the opinion of an examining or treating

13   physician is uncontroverted, the ALJ must provide clear and convincing reasons for rejecting that

14   opinion. Lester, 81 F.3d at 830-31. Even if contradicted by another doctor, the opinion of an examining

15   or treating doctor can be rejected only for “specific and legitimate reasons that are supported by

16   substantial evidence in the record.” Id. The ALJ can meet this burden by setting forth a detailed and

17   thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof, and

18   making findings. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008).

19            On October 3, 2008,4 Dr. Wolney completed a physical capacities questionnaire form in response

20   to a request from the Kern County Department of Human Services to assist in their evaluation of

21   Plaintiff’s ability to participate in work, training, or educational activities as part of the California Work

22   Opportunity and Responsibility to Kids program. AR 194-198. Dr. Wolney opined that Plaintiff can

23   stand and/or walk zero to two hours per day in an eight-hour workday and sit zero to two hours per day

24
25   3
              The parties are advised that this Court has carefully reviewed and considered all of the briefs, including arguments,
     points and authorities, declarations, and/or exhibits. Any omission of a reference to any specific argument or brief is not to
26   be construed that the Court did not consider the argument or brief.

27   4
              The ALJ’s decision also discussed an April 2010 opinion from Dr. Wolney. However, Plaintiff’s briefing solely
     argues that the ALJ erred in rejecting Dr. Wolney’s October 2008 opinion and does not address any of the reasons cited by
28   the ALJ in discounting the April 2010 opinion.

                                                                   8
 1   in an eight-hour workday. AR 196. Plaintiff had no restrictions on using her hands and/or fingers for

 2   repetitive motions but was restricted in using her feet for repetitive movements due to chronic right leg

 3   pain from a severe motor vehicle accident. AR 196. In Dr. Wolney’s opinion, Plaintiff was further

 4   restricted in her abilities by environmental factors such as coldness, which caused Plaintiff to experience

 5   more severe back and leg pain. AR 196. Dr. Wolney further opined that Plaintiff could lift ten pounds

 6   occasionally, could never lift more than fifteen pounds, and could never climb, balance, stoop, kneel,

 7   crouch, or crawl. AR 197. When asked if Plaintiff could reach, Dr. Wolney opined she could do so

 8   “occasionally” but also indicated that she could never reach below her knees, waist to knees, waist to

 9   chest, chest to shoulders, or above her shoulders. AR 197. Further, Dr. Wolney indicated that Plaintiff

10   was being prescribed medications that could affect her ability to work and she had difficulty sitting in

11   one position for more than a few minutes. AR 197-198.

12          In assessing Dr. Wolney’s opinion, the ALJ stated as follows:

13          In October 2008, Robert Wolney M.D. authored a physical capacities questionnaire. He
            opined that the claimant was capable of occasionally lifting 10 pounds; sitting for zero
14          to two hours of an eight-hour day; standing and walking for zero to two hours of an eight-
            hour day; never perform any climbing, balancing, stooping, kneeling, crouching or
15          crawling; no reaching below knees, waist to knees, waist to chest, chest to shoulders or
            above shoulders but can occasionally reach otherwise; and mast [sic] avoid extremes of
16          cold. (Exs. 3F, 23F). This opinion is given little weight because there are no treatment
            notes consistent with this level of incapacity, nor was the course of treatment consistent
17          with such limitations. Specifically, the claimant had not been referred out for physical
            therapy or pain management and her treatment consisted solely of taking Vicodin.
18
19   AR 354.
20          Here, Dr. Wolney’s opinion was contradicted by ME William Debolt, M.D., consultative
21   examining physician Emanuel Dozier, M.D., and non-examining physician M. Nawar, M.D., all of
22   whom opined that Plaintiff’s limitations were less severe than those opined by Dr. Wolney. AR 234,
23   237-240, 375-378. For instance, Dr. Debolt opined that Plaintiff was capable of lifting and carrying
24   twenty pounds occasionally and ten pounds frequently, standing and walking six hours out of an eight-
25   hour workday, and sitting six hours out of an eight-hour workday. AR 375-378. Dr. Dozier opined that
26   Plaintiff can lift twenty pounds occasionally and ten pounds frequently, sit for four hours in an eight-
27   hour workday, stand and/or walk for four hours in an eight-hour workday, occasionally bend, stoop,
28
                                                         9
 1   crouch, push, and pull, and occasionally climb ladders and walk on inclined planes and uneven terrain.

 2   AR 234. Dr. Nawar, in turn, opined that Plaintiff can lift twenty pounds occasionally and ten pounds

 3   frequently, stand and/or walk for at least two hours in an eight-hour workday, sit for six hours in an

 4   eight-hour workday, frequently balance, kneel, and crawl, and occasionally climb ramps and stairs,

 5   stoop, and crouch. AR 237-240. Given that these opinions contradicted Dr. Wolney’s opinion regarding

 6   the severity of Plaintiff’s limitations, the ALJ was required to provide specific and legitimate reasons

 7   supported by substantial evidence in the record to discount Dr. Wolney’s opinion.

 8          Plaintiff argues that the first reason that the ALJ identified for discounting Dr. Wolney’s opinion,

 9   i.e., that there are no treatment notes consistent with the level of incapacity Dr. Wolney described, lacks

10   the support of substantial evidence. (Doc. No. 18 at 8.) An ALJ may properly discount a treating

11   physician’s opinion that is not supported by the medical record, including his own treatment notes.

12   Valentine v. Comm'r of Soc. Sec. Admin., 574 F.3d 685, 692-93 (9th Cir. 2009) (contradiction between

13   treating physician’s opinion and his treatment notes constitutes specific and legitimate reason for

14   rejecting treating physician’s opinion); Tommasetti, 533 F.3d at 1041 (“incongruity” between doctor’s

15   questionnaire responses and her medical records provided specific and legitimate reason for rejecting

16   doctor’s opinion); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (noting

17   that “an ALJ may discredit treating physicians’ opinions that are conclusory, brief, and unsupported by

18   the record as a whole . . . or by objective medical findings”); Thomas v. Barnhart, 278 F.3d 947, 957

19   (9th Cir. 2002) (“The ALJ need not accept the opinion of any physician, including a treating physician,

20   if that opinion is brief, conclusory, and inadequately supported by clinical findings.”).

21          Here, as indicated by the ALJ, the treatment notes in the record do not contain findings that are

22   consistent with the degree of limitations to which Dr. Wolney opined. See AR 184-193, 1013-1043.

23   While Plaintiff cites to her complaints of acute pain and soreness as well as clinical tests performed prior

24   to Dr. Wolney’s October 2008 opinion in arguing that the medical record is consistent with Dr. Wolney’s

25   assessment of Plaintiff’s limitations, these records generally demonstrate modest degenerative changes

26   or contain findings that Plaintiff’s providers describe as “very unspecific.” See AR 174, 181, 206, 214.

27   Plaintiff additionally points to a November 2008 motor vehicle accident and an October 2009

28
                                                         10
 1   consultative examination, both of which occurred after the date of Dr. Wolney’s opinion. (Doc. No. 18

 2   at 9.)

 3            A review of the record reveals that there is substantial evidence supporting the ALJ’s finding

 4   that the relevant treatment notes are inconsistent with the severity of the limitations set forth in Dr.

 5   Wolney’s October 2008 report. See AR 199-206, 210-228, 1013-1043. While the treatment records

 6   reflect Plaintiff’s reports of pain, they do not contain any findings substantiating Dr. Wolney’s opinion

 7   that, as of October 2008, Plaintiff was only able to sit, stand, and walk for zero to two hours per day and

 8   could never perform any climbing, balancing, stooping, kneeling, crouching, crawling, or reaching. AR

 9   195-198; see also Richardson, 402 U.S. at 401 (substantial evidence is “such relevant evidence as a

10   reasonable mind might accept as adequate to support a conclusion.”); Lingenfelter v. Astrue, 504 F.3d

11   1028, 1035 (9th Cir. 2007) (Court “may not affirm simply by isolating a specific quantum of supporting

12   evidence.”); Tommasetti, 533 F.3d at 1041-1042 (“[T]he ALJ is the final arbiter with respect to resolving

13   ambiguities in the medical evidence.”); Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir.1995) (Where

14   “the evidence can reasonably support either affirming or reversing a decision, we may not substitute our

15   judgment for that of the [ALJ].”). There is little indication in the record or in Dr. Wolney’s report itself

16   what the bases for these restrictions might be. Considering the record as a whole and weighing both the

17   evidence and supports and detracts from the ALJ’s conclusion, the Court considers the ALJ’s finding

18   that the treatment notes in the record are inconsistent with Dr. Wolney’s opinion to be supported by

19   substantial evidence and without legal error.

20            Plaintiff next argues that the ALJ erred in rejecting Dr. Wolney’s opinion because Plaintiff’s

21   course of treatment was inconsistent with the opined level of incapacity. (Doc. No. 18 at 9.) According

22   to Plaintiff, it was improper for the ALJ to deny benefits on this basis because Plaintiff was unable to

23   afford necessary treatment. (Doc. No. 18 at 9-10.) In support of this argument, Plaintiff cites to Dr.

24   Wolney’s April 24, 2008 treatment notes and May 1, 2008 telephone message notes. (Doc. No. 18 at

25   9.) However, Dr. Wolney’s April 24, 2008 treatment notes merely state that Plaintiff was previously

26   seeing a neurologist named Dr. Young but could not afford to continue seeing him, so Dr. Wolney was

27   to refer Plaintiff to a different neurologist. AR 1023. Accordingly, these treatment notes do not state

28   that Plaintiff was unable to afford any form of recommended treatment and instead only indicate that
                                                         11
 1   she switched providers due to cost. The May 1, 2008 telephone message notes, in turn, state that Plaintiff

 2   spoke with Dr. Wolney’s office by telephone and reported that her orthopedic surgeon, Dr. Coppola,

 3   would be sending his notes requesting that Dr. Wolney give Plaintiff her Vicodin prescription so that

 4   her local health plan, Kern Family Health Care, would cover the cost. AR 1022. Dr. Wolney’s written

 5   notes of his response state that that Dr. Coppola’s notes did not contain any such request and Kern

 6   Family Health Care does not cover Vicodin, so Plaintiff would need to make an appointment and pay

 7   for her prescription. AR 1022. There is nothing in these notes or the record as a whole indicating that

 8   Plaintiff was not, in fact, able to afford her medications or any other treatment.

 9          Plaintiff additionally cites to Gamble v. Chater, 68 F.3d 319 (9th Cir. 1995) for the proposition

10   that “[a]n ALJ may not deny benefits where a claimant cannot afford necessary treatment.” (Doc. No.

11   18 at 9.) While Gamble acknowledged the basic principle that “[d]isability benefits may not be denied

12   because of the claimant’s failure to obtain treatment he cannot obtain for lack of funds,” that principle

13   does not apply to the facts here. Gamble, 68 F.3d at 320. The ALJ did not discount Dr. Wolney’s

14   opinion because Plaintiff failed to obtain treatment, conservative or otherwise, that was recommended

15   by her providers. Instead, the ALJ discounted Dr. Wolney’s opinion because the treatments that

16   Plaintiff’s providers prescribed were conservative in nature and therefore inconsistent with the severity

17   of the limitations described in Dr. Wolney’s report. Whether Plaintiff was able to afford treatment was

18   immaterial to this finding because the ALJ’s inquiry was the type of treatment prescribed, not Plaintiff’s

19   failure to obtain the recommended treatment.

20          Here, in considering the objective medical evidence and other evidence of record, the ALJ noted

21   that the only treatment Plaintiff had been provided was prescription medications; no other treatment,

22   such as physical therapy, that would be expected with significant functional difficulties was provided.

23   AR 352. The record before the Court indicates, and Plaintiff does not dispute, that Plaintiff’s providers

24   only prescribed medication for her pain and had not recommended any more aggressive forms of

25   treatment as of the date of Dr. Wolney’s October 2008 opinion. The ALJ therefore properly relied on

26   the inconsistency between Plaintiff’s prescribed course of treatment and the level of limitation set forth

27   in Dr. Wolney’s report in discounting his opinion. See Wilson v. Berryhill, 2018 WL 1425963, at *29

28   (E.D. Cal. Mar. 22, 2018) (ALJ properly rejected opinion of treating physician who “prescribed only a
                                                         12
 1   conservative treatment plan (i.e., medications and without physical therapy, injections, or braces)”);

 2   Butler v. Colvin, 2013 WL 1281777, at *4 (E.D. Cal. Mar. 27, 2013) (“An ALJ may reject the opinion

 3   of a treating physician who prescribed conservative treatment, yet opines that a claimant suffers

 4   disabling conditions.”); Harris v. Comm’r of Soc. Sec. Admin., 2017 WL 2060418, at *5 (D. Ariz. May

 5   15, 2017) (ALJ’s rejection of treating physician’s opinions proper where they were “inconsistent with

 6   the medical evidence that demonstrated [the plaintiff] improved while undergoing conservative

 7   treatment and medication.”).

 8          Moreover, in discussing the inconsistency between Plaintiff’s prescribed course of treatment and

 9   the alleged impact of her pain, the ALJ further cited to Plaintiff’s acknowledgement that Vicodin

10   substantially reduced her pain level. AR 352. In fact, on September 30, 2008, approximately four days

11   prior to Dr. Wolney’s October 2008 report, Plaintiff rated the pain in her right leg at a two or three with

12   her current treatment plan of Vicodin. AR 200. Evidence that a plaintiff responded positively to

13   conservative treatment can undermine a claim of disabling pain. See Warre v. Comm’r Soc. Sec. Admin.,

14   439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled effectively with medication

15   are not disabling[.]”); Tommasetti, 533 F.3d at 1040 (improvement with conservative treatment

16   undermined allegations of disabling symptoms). The ALJ’s finding in this regard is therefore supported

17   by substantial evidence and does not constitute legal error.

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25
26                                               CONCLUSION

27          Based on the foregoing, the Court finds that the ALJ’s decision is supported by substantial

28   evidence in the record as a whole and is based on proper legal standards. Accordingly, this Court
                                                         13
 1   DENIES Plaintiff’s appeal from the administrative decision of the Commissioner of Social Security.

 2   The Clerk of this Court is DIRECTED to enter judgment in favor of Defendant Nancy A. Berryhill,

 3   Acting Commissioner of Social Security, and against Plaintiff Annette Pearl Saul.

 4   IT IS SO ORDERED.

 5
        Dated:    March 25, 2019                            /s/ Barbara   A. McAuliffe        _
 6                                                    UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      14
